                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

UNITED STATES OF AMERICA,

                               Plaintiff,              :       Case No. 1:15-cr-113
                                                               Also 1:19-cv-341

                                                               District Judge Susan J. Dlott
       -   vs   -                                              Magistrate Judge Michael R. Merz

LISTON WATSON,


                               Defendant.              :



       ORDER FOR EVIDENTIARY HEARING; NOTICE OF THE
       AVAILABILITY OF CONSENT TO MAGISTRATE JUDGE
                        JURISDICTION


       This is an action on a Motion to Vacate a criminal conviction under 28 U.S.C. § 2255. The

pleadings were complete as of September 4, 2019, but there is an outstanding Renewed Motion

for Evidentiary hearing filed by Defendants (ECF No. 81). That Motion was filed June 1, 2019,

and has not been opposed by the United States. Additionally, the Government’s Response relies

on factual averments which are not displayed on the face of the record.

       An evidentiary hearing is to be held only if there is a factual dispute and the record does

not conclusively show that the petitioner is not entitled to relief. Review is for abuse of discretion.

Ross v. United States, 339 F.3d 483 (6th Cir. 2003). If a § 2255 movant presents a factual dispute,

then the court “must hold an evidentiary hearing to determine the truth of the petitioner’s claims.”


                                                  1
Huff v. United States, 734 F.3d 600, 607 (6th Cir. 2013). The burden of establishing entitlement

to an evidentiary hearing is relatively light. Smith v. United States, 348 F.3d 545, 551 (6th Cir.

2003). However, no evidentiary hearing is necessary if the petitioner’s allegations “cannot be

accepted as true because they are contradicted by the record, inherently incredible, or conclusions

rather than statements of fact.” Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999).

               In reviewing a § 2255 motion in which a factual dispute arises, "the
               habeas court must hold an evidentiary hearing to determine the truth
               of the petitioner's claims." Turner v. United States, 183 F.3d 474,
               477 (6th Cir. 1999). "[T]he burden on the petitioner in a habeas case
               for establishing an entitlement to an evidentiary hearing is relatively
               light." Id. More is required, however, than mere assertions of
               innocence. See id. ("[I]t would be nonsensical to conclude that the
               petitioner could meet that burden simply by proclaiming his
               innocence."). Nevertheless, "[a]n evidentiary hearing is required
               unless the record conclusively shows that the petitioner is entitled to
               no relief." Arredondo [v. United States, 178 F.3d 778, 782 (6th Cir.
               1999)] (internal quotations omitted). Stated another way, "no
               hearing is required if the petitioner's allegations cannot be accepted
               as true because they are contradicted by the record, inherently
               incredible, or conclusions rather than statements of fact." Id.
               (internal quotations omitted).

Valentine v. United States, 488 F.3d 325 (6th Cir. 2007).

       Based on these standards, the Court concludes that an evidentiary hearing is required in

this matter. Accordingly, Defendant’s Renewed Motion for Evidentiary hearing (ECF No. 81) is

GRANTED. Counsel for the parties shall consult with one another as to their availability for the

hearing, which will be held at the Walter H. Rice United States Courthouse and Federal Building

in Dayton. Having consulted with one another, counsel shall jointly contact Courtroom Deputy

Kelly Kopf (937-512-1551) to obtain a date for the hearing. Counsel are advised that the United

States marshal requires at least thirty days’ notice to transport a federal prisoner and Defendant’s

counsel must file a petition for a writ of habeas corpus ad prosequendum.
                                                 2
Notice of Availability of Consent Jurisdiction



       Counsel are hereby notified that the undersigned has been designated by the judges of this

Court to hear and determine cases upon consent of the parties under 28 U.S.C. § 636(c). Consent

is completely voluntary and must be unanimous.           Grant or denial of consent should be

communicated to Ms. Kopf and not to the Magistrate Judge himself. Ms. Kopf will, as required

by statute, only advise the Magistrate Judge if both parties consent. In considering whether to

consent, counsel may wish to consider that the Magistrate Judge will make a determination of the

credibility of witnesses in the first instance and those determinations, when based on evaluation of

live in-court testimony, traditionally receive deference from the District Judges. See United States

v. Williams, 2019 U.S. Dist. LEXIS 169724 (S.D. Ohio Oct. 1, 2019)(Dlott, J.), citing Blankenburg

v. Warden, 2019 U.S. Dist. LEXIS 167492 (S.D. Ohio Sep. 29, 2019)(Barrett, J.), citing Peveler

v. United States, 269 F.3d 693, 702 (6th Cir. 2001).



October 4, 2019.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge




                                                 3
